Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities:  Formula recited in claims 6 and 8 are unclear. Please provide a clean version.
Claim 7 depend from claim 6; claims 9 and 10 depend from claim 8 and therefore are also objected.  
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
Formulae in lines 6 and 8 at Par. 13 are unclear. Please provide a clean version.  
Appropriate correction is required.
			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claims 1 and 8 recite the step of “Determining a delta () where DSOC is greater than SOC” is incomplete for omitting essential steps which amounts to a gap between the steps, i.e. it is hard to ascertain how to determine the “delta ()SOC”. Further, the delta ()SOC is undefined. 
In light of Specification, it does not appear to be clear how the delta()SOC is determined nor is it calculated. 
Claims 2-7 depend from claim 1; claims 9 and 10 depend from claim 8 and therefore are also rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1 and 8 recite a method with steps. Therefore, it is a process.
	STEP 2A, PRONG 1: Judicial Exception? Yes. 
	Each limitation recites in the claim is a process that, under BRI covers performance of the limitation in the mind. Further, the claims recite the steps of “determining a delta…, for each regime, filtering the raw SOC data to only include data where min_SOCregime n<SOC< max_SOCregime n ; after filtering, determining a set of points which indicate a charging or discharging event; and calculating overall Coulombs associated with each chagrining or discharging event and for each event, producing a timestamp and Coulombs associated with each event” which as drafted, under BRI recite a mathematical calculation. The grouping of "mathematical concepts" in the 2019 PED includes "mathematical calculations" as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, the recited limitation falls into the "mathematical concept" grouping of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind, e.g., scientists and engineers have been solving the Arrhenius equation in their minds since it was first proposed in 1889. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii).
2A-Prong 2: Integrated into a practical application? No. 
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim when viewed alone or in combination recites data gathering such as “after filtering, determining a set of points which indicate a charging or discharging event; and calculating overall Coulombs associated with each chagrining or discharging event and for each event, producing a timestamp and Coulombs associated with each event”. 
Step 2B: No. 
The recited limitations “calculating overall Coulombs associated with each chagrining or discharging event and for each event, producing a timestamp and Coulombs associated with each event” is merely data gathering. The recited “(produced) timestamp and Coulombs associated with each event” is merely insignificant extra-solution activity and hence merely data. Such data has unlimited use which cannot provide an inventive concept. For example, in light of the Specification, at Par. 14, “For each charge or discharge event (Block 17), a timestamp (the first datetime in the event set) and the coulombs associated with this event are produced. Apply a regression model to this data to calculate a coulombs lost/day metric for the 101.sup.st SOC regime”. Further, in later claims such as claim 7 (depend from claim 1) and claim 10 (depend from claim 8) recite a use of the insignificant extra-solution activity above such as “calculating Coulombs lost per day”. 
Claims 2-6, 8, and 9 depend from claims 1 and 8 are rejected for the same reasons as claim 1 as the claims recite a judicial exception which is not integrated into a practical application nor provide an inventive concept. 
 Claims 7 and 10 recite an additional combination step of: “calculating Coulombs lost per day”. Although the additional step in claims 7 and 10 may be viewed as a mere post-solution activity, the claims each as a whole is directed to a particular usage of the post-solution activity, i.e. “calculating Coulombs lost per day”. The claims as a whole integrate the mental process into a practical application. Thus, the claims are eligible. 

Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 USC 101, and the objections set forth in this Office action.
Skelton (USPAP. 2012081075) discloses a method that considers battery capacity for providing cell balancing for battery cells in a battery pack. The method includes providing a current state-of-charge for each battery cell in the battery pack for a current time frame and a previous state-of-charge for each battery cell in the battery pack from a previous time frame. The method also includes subtracting the current state-of-charge from the previous state-of-charge for each battery cell to generate a cell delta state-of-charge for each cell and providing an average cell delta state-of-charge of the cell delta state-of-charges for all of the cells. The method also includes dividing each cell delta state-of-charge by the average cell delta state-of-charge to provide a relative cell delta state-of-charge for each cell and dividing the current state-of-charge by the relative cell delta state-of-charge for that cell to generate a capacity adjustment state-of-charge that identifies the capacity of the cell (Abstract; Pars. 13-21).
WO 2015025212 discloses an electric storage system includes an electric storage device. The electronic control unit executes estimation processing of calculating a present full charge capacity based on a decrease rate from an initial full charge capacity. The electronic control unit also calculates a decrease rate within a period of time in which full charge capacity is not estimated from after a previous full charge capacity has been calculated to a present time by using an average state of charge, an average battery temperature and a decrease rate map, and calculates a first elapsed period of time based on the decrease rate and the initial full charge capacity. The electronic control unit further calculates the present full charge capacity based on a present second elapsed period of time calculated from the first elapsed period and the non-estimation period of time, the decrease rate within the non-estimation period of time, and the initial full charge capacity (Abstract; Pars. 21-37).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein “for each SOC regime, filtering the raw SOC data to only include data where min_SOCregime n<SOC< max_SOCregime n ; after filtering, determining a set of points which indicate a charging or discharging event; and calculating overall Coulombs associated with each chagrining or discharging event and for each event, producing a timestamp and Coulombs associated with each event” in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 8, the closest prior art of record either alone or combination fails to anticipate or render obvious the combination wherein “for each SOC regime, filtering the raw SOC data to only include data where min_SOCregime n<SOC< max_SOCregime n ; after filtering, determining a set of points which indicate a charging or discharging event; and calculating overall Coulombs associated with each chagrining or discharging event and for each event, producing a timestamp and Coulombs associated with each event” in combination with other limitations in the claims as defined by Applicants. 
Claims 2-7 depend from claim 1 and claims 9 and 10 depend from claim 8 and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 USC 101, and objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        November 21, 2022